UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
CHARLES RAWLINGS,                   )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )                         Civil Action No. 07-1914 (PLF)
                                    )
DISTRICT OF COLUMBIA, et al.,       )
                                    )
                  Defendants.       )
____________________________________)


                                   MEMORANDUM OPINION

               This matter is before the Court on a motion in limine filed by defendants Anthony

Clay, James Haskel, and the District of Columbia to exclude evidence of Officer Haskel’s

involvement in two prior off-duty shootings. Upon consideration of the parties’ papers, the

relevant legal authorities, and the record in this case as a whole, the Court has granted the

defendants’ motion.1

               The defendants seek an order, pusuant to FED . R. EVID . 404(b), “prohibiting

Plaintiff from mentioning at any stage of the trial — opening statement, direct examination of

any witness, cross-examination of any witness, or closing argument — and from introducing any

documentary or testimonial evidence that Officer Haskel was involved in two prior off-duty

shootings.” Mot. at 2.




       1
             The documents reviewed by the Court include the following: Defendants’ Revised
Second Motion in Limine (Dkt. No. 120) (“Mot.”); Plaintiff’s Opposition to Defendants’ Revised
Second Motion in Limine (Dkt. No. 141) (“Opp.”); Defendants’ Response to Court Order
Regarding Revised Motions in Limine (Dkt. No. 149).
                 Rule 404(b) provides that “[e]vidence of other crimes, wrongs, or acts is not

admissible to prove the character of a person in order to show action in conformity therewith.”

FED . R. EVID . 404(b). Such evidence may be admissible “for other purposes, such as proof of

motive, opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake or

accident.” Id.

                 The Court applies a two-step analysis to determine the admissibility of other

crimes, wrongs, or acts under Rule 404(b). United States v. Loza, 764 F. Supp. 2d 55, 57

(D.D.C. 2011). First, the Court must determine whether “‘the evidence [is] probative of some

material issue other than character.’” Id. (quoting United States v. Clarke, 24 F.3d 257, 264

(D.C. Cir. 1994)). Any purpose for which such evidence is introduced is a proper purpose so

long as the evidence is not offered solely to prove character. See United States v. Mahdi, 598

F.3d 883, 891 (D.C. Cir. 2010). If the evidence of other crimes, wrongs, or acts is determined to

be relevant to a legitimate purpose, the Court must determine whether it nevertheless should be

excluded under Rule 403 of the Federal Rules of Evidence because “its probative value is

substantially outweighed by the danger of unfair prejudice, confusion of the issues, or misleading

the jury[.]” FED . R. EVID . 403; see United States v. McCarson, 527 F.3d 170, 173-74 (D.C. Cir.

2008); United States v. Clarke, 24 F.3d at 264.

                 The Court finds that evidence of defendant Haskel’s prior shootings is not

relevant to any legitimate purpose and is therefore inadmissible under step one of the inquiry.

The only purpose that plaintiff identifies for this evidence is to support his claims for negligent

training and supervision under common law and 42 U.S.C. § 1983. See Opp. at 2-6, 9. The

Court, however, has granted summary judgment to the defendants on both of those claims. See


                                                  2
Rawlings v. District of Columbia, Civil Action No. 07-1914, 2011 WL 5117099, at *17-*20

(D.D.C. Oct. 28, 2011). Evidence of the previous shootings thus cannot be relevant on the basis

of those claims. The plaintiff has identified no other purpose for the evidence, and the Court

cannot discern any purpose for it other than to demonstrate that defendant Haskel, during the

Rawlings incident, acted in conformity with a tendency to engage in off-duty shootings.

Evidence of the prior shootings may not be admitted for that purpose. See FED . R. EVID . 404(b);

Hudson v. District of Columbia, 558 F.3d 526, 529-32 (D.C. Cir. 2009) (remanding for new trial

because district court erroneously allowed counsel to question witness about defendant police

officer’s prior bad acts to show conformity therewith).

               Accordingly, by Order of November 3, 2011, the Court has granted the

defendants’ motion in limine to exclude any evidence that Officer Haskel was involved in two

prior off-duty shootings, and to prohibit any reference to those shootings at any stage of the trial.

               SO ORDERED.


                                               /s/_______________________________
                                               PAUL L. FRIEDMAN
                                               United States District Judge


DATE: November 4, 2011




                                                  3